The opinion of the court was filed January 7th 1884.
Per Curiam.
— To constitute a valid gift, there must be a delivery of the property to the donee, or to some person for his use. A gift is a contract executed. The act of execution is the delivery of possession. Without delivery, it is only a contract to give, not binding for want of consideration: Campbell’s Estate, 7 Barr 100; Withers v. Weaver, 10 Id. 391; Kidder v. Kidder, 9 Casey 268; Trough’s Estate, 25 P. F. S. 115; Zimmerman v. Streeper, Id. 147.
In the.present case there was no delivery to the donee, nor to any person for his use. The donee placed in the hands of his own attorney the certificate of deposit, and the order to pay a part of the sum therein specified to the donee, ile did not instruct his attorney to deliver it to the donee. The latter had no knowledge of any act of the donor relating to the intended gift. Without delivery the whole evidence was insufficient to support the paper as an executed contract.
Judgment affirmed.